        Case 1:20-cv-00651-GLS-DJS Document 142 Filed 06/23/21 Page 1 of 1
                               CHRISTOPHER A. FERRARA
                                        SPECIAL COUNSEL – THOMAS MORE SOCIETY
                                                 148-29 CROSS ISLAND PARKWAY
                                                 WHITESTONE, NEW YORK 11357
                                                          (718) 357-1040
                                                        Fax (718) 357-4926
                                                 cferrara@thomasmoresociety.org

Admitted NY, NJ & SC
Practice limited to non-profit and public interest law

New Jersey Office:
Thomas More Society
Eastern Regional Headquarters
402 Route 46 East
Suite 7
Fairfield, NJ 07004
                                                           June 23, 2021

By Electronic Case Filing
Honorable Daniel J. Stewart
United States Magistrate Judge
United States District Court for the
 Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway, Room 112
Albany, New York, 12207

Re: Soos, et al. v. Cuomo, et al : 1:20-cv-00651-GLS-DJS
    Request for Pre-Motion Conference or Motion Date

Dear Judge Stewart:

        Plaintiffs seek to file a non-dispositive motion for leave to file and serve a Second
Amended Complaint dropping parties and seeking permanent injunctive and declaratory relief,
and also leave to apply for an interim award of attorney fees based on the preliminary injunction
granted to plaintiffs on June 26, 2020, as to which appeals by the City and State defendants have
been dismissed. The case has been settled as to the City defendants. See ECF No. 139. I have
conferred with my remaining adversary, counsel for Governor Cuomo, but we have not been able
to resolve or narrow the issues raised on this motion. Accordingly, pursuant to Local Rule
7.1(a)(2), I respectfully request a court conference or simply the assignment of a motion date.

                                                           Respectfully submitted,

                                                           s/ Christopher A. Ferrara

                                                           Special Counsel -Thomas More Society
                                                           Counsel for Plaintiffs

c: Adrienne Kerwin, Esq.
